 1

 2                                                                       JS-6
 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9

10                                                  Case No.: 5:17-cv-02543-JLS-KK
     WALTER SMITH;
11                                                  ORDER FOR DISMISSAL OF
                        Plaintiff,                  ACTION WITH PREJUDICE
12                                                  PURSUANT TO FRCP 41(a)
     vs.
13                                                  [Filed concurrently with Stipulation for
   COSTCO WHOLESALE                                 Entry of Dismissal of Action with
14 CORPORATION and DOES 1-10,                       Prejudice Pursuant to FRCP 41(a)]
   Inclusive
15
                        Defendants.
16                                                  Judge: Josephine L. Staton
                                                    Courtroom: 10A
17

18

19
                                            ORDER
20
           FOR GOOD CAUSE APPEARING, it is hereby ORDERED that the action on
21
     file herein shall be dismissed pursuant to Federal Rule of Civil Procedure 41(a) with
22
     prejudice. Each side will bear its own attorneys’ fees and costs.
23
           IT IS SO ORDERED.
24

25 DATED: 11/05/2018_______            JOSEPHINE L. STATON
                                      __________________________________
26
                                      HON. JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT COURT JUDGE
27

28
                                               -1-
                          ORDER FOR DISMISSAL OF ACTION WITH PREJUDICE
                                  CASE NO. 5:17-CV-02543-JLS-KK
